

	

		III

		109th CONGRESS

		1st Session

		S. RES. 83

		IN THE SENATE OF THE UNITED STATES

		

			March 16, 2005

			Mr. Santorum (for

			 himself, Mrs. Hutchison,

			 Mr. Kennedy, Mr. Martinez, Mr.

			 Levin, and Mr. Lugar)

			 submitted the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Commemorating the 65th Anniversary of the

		  Black Press of America.

	

	

		Whereas on February 29, 1940, the Black Press of America

			 gathered for the first time in Chicago, Illinois;

		Whereas the Black Press of America joins together over 200

			 African-American community newspapers from across the United States;

		Whereas the African-American press has profoundly

			 influenced the fight for the rights of African-Americans;

		Whereas African-American newspapers articulated the ideals

			 of freedom and equality during those times in the history of the United States

			 when the country failed to honor its commitment to the founding principles of

			 the Nation;

		Whereas the African-American press has fostered pride,

			 solidarity, and self-reliance within the African-American community;

		Whereas the African-American press has had a profound

			 influence on the rise of opinion, leadership, and group action among

			 African-Americans;

		Whereas the African-American press has operated as an

			 instrument of social change for decades as it has protested inequality and

			 spotlighted the achievements of African-Americans;

		Whereas African-American newspapers continue to broaden

			 the social discourse surrounding the struggle of today’s African-Americans for

			 equal opportunity; and

		Whereas commemorating the Black Press of America

			 acknowledges the significant role all African-American newspapers have played

			 in the history of the United States: Now, therefore, be it

		

	

		That the Senate commemorates the 65th

			 Anniversary of the Black Press of America by recognizing—

			(1)the significant contributions all

			 African-American newspapers have made from the time of slavery and segregation

			 to today; and

			(2)the continued contributions

			 African-American newspapers make to the ideal of equal opportunity for all

			 Americans.

			

